Name: Commission Regulation (EEC) No 2954/79 of 14 December 1979 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12 . 79 Official Journal of the European Communities No L 335 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2954/79 of 14 December 1979 on the delivery of various consignments of butteroil as food aid Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 1488 /79 ( 5 ); whereas , in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme (5), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77 , the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1979 . For the Commission Finn GUNDELACH Vice-President C ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . o OJ No L 204 , 28 . 7 . 1978 , p . 6 . O OJ No L 119 , 15 . 5 . 1979 , p . 5 . (&lt;) OJ No L 43 , 15 . 2 . 1977, p . 1 . ( 5 ) OJ No L 181 , 18 . 7 . 1979 , p . 20 . No L 335/2 Official Journal of the European Communities 28 . 12 . 79 ANNEX (') Consignment A B c 1 . Application of Council Regu ­ lations : l (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940 /79 2 . Beneficiary UNHCR &gt; Sierra Leone I I Sao Tome 3 . Country of destination Zambia 1 I J 4 . Total quantity of the consign ­ ment 60 tonnes 200 tonnes I 200 tonnes 5 . Intervention agency responsible for delivery French I 6 . Origin of butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging (J) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community / For free distri ­ bution / UNHCR / As ­ sistance for Zimbabwean re ­ fugees / Lusaka' 'Butteroil / Gift of the European Economic Community to the Republic of Sierra Leone / For free distribution ' 'Dom da Comunidade economica europeia a re ­ publica de Sao Tome e Principe' 9 . Delivery period Loading as soon as possible and at the latest 15 January 1980 10 . Stage and place of delivery Delivered to Lusaka Port of unloading Freetown (deposited on the quay or on lighters) Port of unloading Sao Tome (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception (") UNHCR, Branch Office , PO Box 2542 , Lusaka, Zambia ( 5) (') The National Authorizing Officer, Office of the First Vice-President, Tower Hill , PO Box 1402 , Freetown i Direc^ao do Comercioexterno , caixa postal 31 ,Sao Tome 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  28 . 12 . 79 Official Journal of the European Communities No L 335/3 Consignment D E 1 . Application of Council Regulations : ( a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 2 . Beneficiary UNHCR 3 . Country of destination Pakistan 4 . Total quantity of the consign ­ ment 65 tonnes 195 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging (J ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community / For free distribution / UNHCR / Assistance for Afghan refugees in Pakistan / followed by : Quetta via Karachi ' | Peshawar via Karachi ' 9 . Delivery period Loading as soon as possible and at the latest 15 January 1980 10 . Stage and place of delivery Delivered to Quetta via Karachi j Delivered to Peshawar via Karachi 1 1 . Representative of the beneficiary responsible for reception (4) UNHCR, c/o UNDP, PO Box 1051 , Islamabad , Pakistan ( 5 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 335 /4 Official Journal of the European Communities 28 . 12 . 79 Consignment G H 1 . Application of Council Regulations : ( a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 2 . Beneficiary UNHCR 3 . Country of destination Vietnam Somalia 4 . Total quantity of the consignment 150 tonnes 150 tonnes 5 . Intervention agency responsible for delivery Belgian French 6 . Origin of butteroil ( 2) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la Communaute economique europeenne / A distribuer gratuitement / UNHCR / Assistance aux rÃ ©fugiÃ ©s au ViÃ ªt-nam / Ho-Chi ­ Minh-Ville ' 'Butteroil / Gift of the European Economic Community to the United Nations High Commissioner for Refugees / Somalia programme / Mogadishu ' 9 . Delivery period Loading as soon as possible and at the latest 15 January 1980 10 . Stage and place of delivery Port of unloading Ho-Chi-Minh-Ville (deposited on the quay or on lighters) Port of unloading Mogadishu (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Comite de reception des aides etrangeres, c/o VIETRAMF, Ho-Chi-Minh-Ville ( 5 ) ( 7) UNHCR Mogadishu , c/o UNDP, PO Box 24, Mogadishu , Somalia (') 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 28 . 12 . 79 Official Journal of the European Communities No L 335 /5 Consignment I K L (EEC) No 939/79 ( 1979 programme) (EEC) No 940 /79 Catholic Relief Service Tanzania Chile 1 . Application of Council Regulations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consign ­ ment 5 . Intervention agency responsible for delivery 6 . Origin of butteroil ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging 530 tonnes 470 tonnes 400 tonnes German French To manufacture from intervention butter In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees See note (') 'Butteroil / Gift of the European Economic Community to Tanzania' 'Butteroil / DonaciÃ ³n de la Comunidad econÃ ²mica europea para Cathwell , Chile / Destinada a la distri ­ buciÃ ³n gratuita / Cathwell / 5114 Valparaiso ' 9 . Delivery period Delivery in February 1980 Delivery as soon as possible and at the latest 15 January 1980 Community port operating a regular service with the recipient country10 . Stage and place of delivery 11 . Representative of the beneficiary responsible for reception (4) CEBEMO, Food Aid Division, Transport Group , Postbus 90727 , Van Alkemadelaan 1 , NL-2509 LS Den Haag (telex 34278 CEMEC NL (10)) Tender Mutual agreement12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders 12 noon on 14 January 1980 No L 335 /6 Official Journal of the European Communities 28 . 12 . 79 Consignment M N o P 1 . Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940 /79 2 . Beneficiary 3 . Country of destination } India 4 . Total quantity of the consign ­ ment 500 tonnes 500 tonnes 500 tonnes 331 tonnes 5 . Intervention agency responsible for delivery Belgian German 6 . Origin of butteroil ( 2 ) To manufacture from butter or cream bought on the Community market (aged no more than six months) 7 . Special characteristics and / or packaging ( 3 ) See notes (u ) and (12 ) 8 . Markings on the packaging 'Supplied to the Indianin Dairy Corporation under the food-aid programme Economic Community / followed by : programme of the European Bombay' Calcutta' Madras' 9 . Delivery period Delivery in January 1980 10 . Stage and place of delivery Communityy port operating a regular service with the recipient country (u) 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 28 . 12 . 79 Official Journal of the European Communities No L 335 /7 Consignment Q R s 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 939 /79 ( 1979 programme) (EEC) No 940/79 2 . Beneficiary 3 . Country of destination ) India 4 . Total quantity of the consignment 500 tonnes 300 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of butteroil ( 2 ) To manufacture from butter or cream bought on the Community market (aged no more than six months) 7 . Special characteristics and / or packaging ( 5 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees (") 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / followed by : Bombay' Calcutta' Madras' 9 . Delivery period Delivery in Feburary 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country (") 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 14 January 1980 No L 335 /8 Official Journal of the European Communities 28 . 12 . 79 Consignment T U (EEC) No 939 /79 ( 1979 programme) (EEC) No 940 /79 India 1 . Application of Council Regulations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consign ­ ment 5 . Intervention agency responsible for delivery 6 . Origin of butteroil ( 2) 1 000 tonnes ( ) 500 tonnes Will result from application of the procedure referred to in point 12 To manufacture from butter or cream bought on the Community market (aged no more than six months) In 5 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees (u ) 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / followed by : 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging Bombay' Calcutta' Delivery in March 1980 Community port operating a regular service with the recipient country ( 15) 9 . Delivery period 10 . Stage and place of delivery 1 1 . Representative of the beneficiary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 14 January 1980 28 . 12 . 79 Official Journal of the European Communities No L 335/9 Consignment V w X 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 939 /79 ( 1979 programme) (EEC) No 940/79 2 . Beneficiary 3 . Country of destination 1 India 4 . Total quantity of the con ­ signment 1 000 tonnes ( 14) 300 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of butteroil ( 2) To manufacture from butter or cream bought on the Community market (aged no more than six months) 7 . Special characteristics and / or packaging (} ) See notes (u) and ( u) 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid Economic Community / followed by : programme of the European Bombay' j Calcutta ' | Madras ' 9 . Delivery period Delivery in April 1980 10 . Stage and place of delivery Comn unity port operating a regular service with the recipient country ( 13 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 14 January 1980 No L 335 / 10 Official Journal of the European Communities 28 . 12 . 79 Consignment Y Z 1 . Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 2 . Beneficiary I India 3 . Country of destination 4 . Total quantity of the consignment 500 tonnes 400 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of butteroil ( : ) To manufacture from butter or cream bought on the Community market (aged no more than six months) 7 . Special characteristics and / or packaging ( 5 ) In 5 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees (") 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / followed by : Bombay' Calcutta ' 9 . Delivery period Delivery in May 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country ( IJ) 1 1 . Representative of the beneficiary responsible for reception (") 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 14 January 1980 28 . 12 . 79 Official Journal of the European Communities No L 335/ 11 Consignment AA AB AC 1 . Application of Council Regulations : ( a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940 /79 2 . Beneficiary } . India 3 . Country of destination J 4 . Total quantity of the con ­ signment 1 000 tonnes ( 14) 500 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of butteroil (J) To manufacture from butter or cream bought on the Community market (aged no more than six months) 7 . Special characteristics and / or packaging ( 3 ) See notes (") and (12) 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / followed by : Bombay' Calcutta' j Madras' 9 . Delivery period Delivery in June 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country (") 1 1 . Representative of the beneficiary responsible for reception ( 4) 12 . Procedure to be applied to determine the costs or supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 14 January 1980 No L 335 / 12 Official Journal of the European Communities 28 . 12.79 Consignment AD AE AF 1 . Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940 /79 2 . Beneficiary } India 3 . Country of destination J 4 . Total quantity of the con ­ signment 1 000 tonnes (14) 1 000 tonnes ( 14 ) 416 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of butteroil (2 ) To manufacture from butter or cream bought on the Community market (aged . no more than six months) 7 . Special characteristics and / or packaging (5) In 5 kg tins , coated inter ­ nally with food-can varnish or having undergone treatment giving equivalent guarantees (") See notes (n) and (12) 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / followed by : Bombay' Calcutta' 9 . Delivery period Delivery in July 1980 Delivery in August 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country (") 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 14 January 1980 28 . 12 . 79 Official Journal of the European Communities No L 335/ 13 Consignment AG 1 . Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 2 . Beneficiary UNHCR 3 . Country of destination Botswana 4 . Total quantity of the con ­ signment 30 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of butteroil (2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging (J) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to the United Nations High Commissioner for Refugees / Botswana programme / Gaborone (Botswana)' 9 . Delivery period Loading as soon as possible and at the latest 15 January 1980 10 . Stage and place of delivery Delivered to Gaborone 1 1 . Representative of the beneficiary responsible for reception ( 4 ) The Representative , UNHCR Branch Office in Botswana, PO Box 288 , Gaborone, Botswana ( 5 ) ( 15 ) ( telex 2412 BD UNDEVPRO (Botswana) 'for UNHCR'; tel . 5458 / 5459) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 335 / 14 Official Journal of the European Communities 28 . 12.79 Consignment l AK 1 . Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 2 . Beneficiary 3 . Country of destination j* Pakistan 4 . Total quantity of the con ­ signment 1 000 tonnes (") 5 . Intervention agency responsible for delivery German 6 . Origin of butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Pakistan' 9 . Delivery period Delivery in February 1980 10 . Stage and place of delivery 1 1 . Representative of the beneficiary responsible for reception C) Community port operating a regular service with the recipient country 12 . Procedure to be applied to determine the costs or supply Tender 13 . Expiry of the time limit for submission of tenders \ 12 noon on 14 January 1980 28 . 12 . 79 Official Journal of the European Communities No L 335 / 15 Consignment AL 1 . Application of Council Regulations : ( a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 2 . Beneficiary 3 . Country of destination |" Bangladesh 4 . Total quantity of the con ­ signment 3 000 tonnes ( ,6) 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of butteroil ( 2) To manufacture from intervention butter 7 . Special characteristics and / or packaging (') In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Bangladesh ' 9 . Delivery period Delivery in February 1980 10 . Stage and place of delivery Community port of loading 1 1 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 14 January 1980 No L 335/ 16 Official Journal of the European Communities 28 . 12 . 79  Monsieur Von Arnim, UNHCR, palais des Nations , CH-1211 Geneve 10 (two copies);  Delegate of the Commission of the EEC in Somalia , PO Box 943 , Mogadishu, Somalia . (') Inscription on the packing : 'Butteroil / DonaciÃ ³n de la Comunidad econÃ ²mica europea para Cathwell , Chile / Destinada a la distribuciÃ ³n gratuita / Cathwell / Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . (2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouse where the product is stored will be published in the 'C ' series of the Official Journal of the European Communities. (3 ) Other than those set out in Annex II to Regulation (EEC) No 303 /77 . C) Only in the case of delivery 'to the port of unloading' and 'free at destination ' ; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77 . ( 5) The successful tenderer should send one original and two copies of the dispatch documents to : UNHCR, c/ o Monsieur Von Arnim, palais des Nations , followed by : (for 40 tonnes): 5116 / Antofagasta', (for 56 tonnes): 5115 / Coquimbo', CH-1211 Geneve 10 . (6) The successful tenderer should send a copy of the dispatch documents to : EEC Delegate , Cha Cha Cha Road , Stand 19, Baker House, PO Box 3871 , Lusaka , Zambia . ( 7 ) The bill of lading must contain the following infor ­ mation : 'NOTIFY ADDRESS : (for 434 tonnes): 51 17 / Talcahuano'. ( 10) The successful tenderer shall send to the beneficiaries ' agents , on delivery, a health certificate in respect of each part quantity , made out in the language indicated by the beneficiaries . The successful tenderer shall send to MM. M.H. Schutz BV, Insurance Brokers , Blaak 16 , NL-3011 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part quantity . (") Free fatty acids : maximum 0.3 % (oleic acid). Amount of peroxide/kg : maximum 0.5 unit ( in milli ­ equivalents of oxygen per kg). Thio-barbituric acid test (TBA): maximum 0-22 % . Copper content : maximum 0.05 ppm . Iron content : maximum 0.2 ppm . (u) In new bunged metals drums, coated inside with an alimentary varnish or having been subject to a procedure giving equivalent guarantees , of 190 or 200 kg (to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof . (") Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery. ( 14 ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a part quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 (2) of Regulation (EEC) No 303/77 . ( 15) The successful tenderer should send a copy of the dispatch documents to : EEC Commission Delegate , PO Box MS 518 , Maseru , Lesotho. (") Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product , published together with this Regulation in the 'C' series of the Official Journal of the European Communities. (a ) Monsieur le DÃ ©lÃ ©guÃ © en rÃ ©publique socialiste du ViÃ ªt-nam du Haut-Commissariat des Nations unies pour les rÃ ©fugiÃ ©s , Khach San , Thong Nhat , Room 324 , HanoÃ ¯ (tel . 57871 ). (b) Monsieur Von Arnim , UNHCR, palais des Nations , CH-121 1 Geneve 10 (telex 28144 REFPI CH)'. ( 8 ) The bill of lading must contain the following infor ­ mation : 'NOTIFY ADDRESS : (a) Consignee . (b) Mr Von Arnim , UNHCR, palais des Nations , CH-1211 Geneve 10 . Moreover, a copy of the dispatch documents should be sent by the successful tenderer as soon as possible to the following addresses :